Citation Nr: 0828948	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD). The veteran filed a timely Notice of 
Disagreement (NOD) in July 2006, and, subsequently, in 
September 2006, the RO provided a Statement of the Case 
(SOC).  Thereafter, in October 2006, the veteran filed a 
timely substantive appeal.  In March 2008, the RO also 
provided a Supplemental Statement of the Case (SSOC).  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2008, a 
transcript of which is of record. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  At the 
hearing before the Board in June 2008, the veteran stated 
that he was seeing a psychiatrist, identified as Dr. Manke on 
Fourth Street, on a call-in basis.  Hearing Transcript at 14.  
A review of the record indicates that no medical records from 
Dr. Manke's office are presently in the file and no attempt 
has been made by the VA to procure them.  Also, in 
correspondence received by the Board in August 2008, the 
veteran indicated that he was currently being treated for his 
PTSD at the VA Medical Center in Fort Smith, Arkansas.  In 
accordance with the VA's duty to assist under 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2007), 
the Board finds that the RO must attempt to obtain these 
private and VA medical records.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007). With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The veteran's service personnel records note that, during 
service, his Military Occupational Specialty (MOS) was that 
of a tracked vehicle mechanic.  The veteran's service medical 
records do not indicate treatment for combat-related wounds 
and the veteran's service personnel records do not reflect 
the award of any military decoration that would presumptively 
establish that he engaged in combat with the enemy.  However, 
a letter submitted in February 2006 stated that he 
experienced sniper fire and a low-level strafing run from a 
Cobra gunship during his initial vehicle recovery mission.  A 
September 2006 letter included his account of an incident 
during which he and his recovery crew were pinned down for 
three days by enemy ballistics, including small arms, rocket 
propelled grenades, and mortar fire.  In addition, during his 
June 2008 hearing before the Board, the veteran testified 
that he experienced enemy shelling while present at Bien Hoa 
Air Base in May 1970.  

A military thesis, detailing the veteran's regiment's 
activities between January 1969 and June 1970, confirmed 
multiple incidents of heavy enemy activity against his 
regiment.  Additionally, a report, submitted by the veteran, 
indicated that Bien Hoa Air Base was shelled on May 3, 1970.  
With respect to the veterans' claim that he was subjected to 
weaponry fire in a combat zone, it is sufficient for the 
veteran to have been in proximity to the event, with the 
verification of every detail of involvement not being 
necessary.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In regards to the shelling of Bien Hoa Air Base, no evidence 
in the record, other than the veteran's testimony, indicates 
that either he or his unit was present at that location in 
May 1970.  Moreover, the Board notes that the veteran's 
primary stressor, mentioned in the November 2007 VA PTSD 
examination as the veteran's sole stressor, was a non-combat 
related incident.  The veteran reported witnessing a gasoline 
explosion, caused by a frayed wire, which severely burned two 
service members.  No evidence in the record verifies this 
account.  

As such, the Board finds that further development is needed 
in order to verify the veteran's stressors.  Accordingly, on 
remand, the AMC/RO should request specific details of the in-
service stressful incident(s) from the veteran, to include 
date(s), place(s), unit of assignment at the time of the 
event(s), description of the event(s), medal(s) or 
citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s). At 
a minimum, the veteran must indicate the location and 
approximate time (a 2- month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  The RO should inform 
the veteran that this information is necessary to obtain 
supportive evidence of the stressful event(s) and that 
failure to respond or an incomplete response may result in 
denial of the claim.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 15 (Dec. 13, 2005).  

Any stressor for which there is sufficient detail to attempt 
verification, including the veteran's proximity to Bien Hoa 
Air Field on May 3, 1970, should be sent to the JSRRC for the 
purpose of verifying such in- service stressors.  All 
responses to the stressor verification request, to include 
negative responses, should be included in the claims file.

Turning next to the medical and psychiatric evidence of 
record, the Board finds that the competent evidence is 
conflicting as to whether the veteran meets the diagnostic 
criteria for PTSD.  A May 2004 private medical examiner, 
conducting a disability evaluation for the Department of 
Social Services, diagnosed the veteran with a non-specified 
depressive disorder and cannabis abuse.  Following an August 
2007 VA PTSD (psychiatric) examination, the psychiatrist 
diagnosed depression, cannabis abuse, and sustained full 
remission of alcohol abuse, with a secondary diagnosis of 
paranoid personality disorder with avoidant traits.  The 
examiner included a list of all the records in the file used 
in making her diagnosis and provided an addendum explaining 
her findings.  In an addendum to her report, the examiner 
noted that the 57-year-old veteran denied using marijuana 
after age 20, despite several medical records in the claims 
file indicating that he had used the substance recently.  

On the other hand, Vet Center medical records from October 
2005 through June 2006 indicate treatment for PTSD, and a 
September 2006 letter from a private medical examiner 
reported a diagnosis of PTSD.  In addition, the most recent 
VA PTSD examination, completed in November 2007, resulted in 
a diagnosis of PTSD with secondary depression symptoms.  
Although this latter examiner stated that he had reviewed the 
veteran's medical records and claims file in making his 
determination, he did not reference any specific document in 
his report.  Moreover, the examiner's report did not include 
any findings regarding the veteran's purported drug use, 
except to say that he denied having a substance abuse 
problem.  The Board notes that the claims file contained VA 
medical records, dated since 2003, in which the veteran 
admitted contemporaneously using marijuana, including a March 
2006 record in which he defended his marijuana usage as part 
of his life.  In merely reporting the veteran's statement, 
the November 2007 VA examiner failed to reference these VA 
medical records, and did not reconcile his diagnosis with the 
findings of the August 2007 and May 2004 examinations.  

Given the conflicting nature of the medical evidence, the 
Board' finds that there is a duty to provide a more thorough 
evaluation that consists of psychiatric and psychological 
examinations to determine if the veteran meets the diagnostic 
criteria for PTSD.  See 38 C.F.R. § 4.125(a), which mandates 
that, for VA purposes, all mental disorder diagnoses, 
including PTSD, must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  If either examiner 
diagnoses PTSD, he or she must provide an opinion as to 
whether such is linked to a verified in-service stressor, to 
include being exposed to weaponry fire.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the veteran 
with an additional opportunity to provide 
details regarding his alleged in-service 
stressors.  The AMC/RO should request 
specific details of the in-service 
stressful incident(s) from the veteran, to 
include date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and 
other identifying information concerning 
any other individuals involved in the 
event(s). At a minimum, the veteran must 
indicate the location and approximate time 
(a two- month specific date range) of the 
stressful event(s) in question, and the 
unit of assignment at the time the 
stressful event occurred.  The AMC/RO 
should inform the veteran that this 
information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that failure to respond or an 
incomplete response may result in denial 
of the claim.  The AMC/RO must allow 
sufficient time for the veteran to comply 
with this request for further information.  
After this is accomplished, any stressor 
for which there is sufficient detail to 
attempt verification, such as the 
veteran's presence at Bien Hoa Air Base on 
May 3, 1970, should be sent to the JSRRC 
for the purpose of verifying such in- 
service stressors.  All responses to the 
stressor verification request, to include 
negative responses, should be included in 
the claims file.

2.  The AMC/RO must request the veteran to 
provide the names and addresses of all 
non-VA physicians and other medical 
professionals, including Dr. Manke, if 
applicable, who provided psychiatric 
evaluation or treatment for the veteran.  
The AMC/RO should include with their 
request the necessary authorization and 
consent forms.  The AMC/RO must then make 
attempts to acquire such medical records.  

3.  The AMC/RO must also obtain all 
medical records pertaining to the 
veteran's psychiatric evaluation or 
treatment that are not already of record 
from the VA Medical Center in Fort Smith, 
Arkansas.

4.  The AMC/RO must schedule VA 
psychiatric and psychological examinations 
to determine if the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in- 
service stressor, to include his exposure 
to weaponry fire and any other stressor 
that may be verified as the result of this 
remand.  The RO must inform the 
psychiatrist and psychologist of the 
verified in-service stressor(s), to 
include his exposure to weaponry fire, and 
forward the claims folder in its entirety 
to both examiners.  The evaluations must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary. 

The examiners must then offer an opinion 
addressing the following questions:

(a) Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders? 

(b) If the veteran does have a 
diagnosis of PTSD, is it at least as 
likely as not (50 percent or greater 
probability) that his PTSD is 
causally linked to a verified in-
service stressor(s), to include his 
confirmed exposure to weaponry fire 
while on active duty in Vietnam?

The psychiatrist and psychologist are 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The psychiatrist and psychologist are 
requested to answer the question posed 
with use of the as likely, more likely or 
less likely language.  The examiners are 
also asked to provide a rationale used in 
formulating his or her opinion in the 
written report.

4.  When the development requested has 
been completed, the AMC/RO must 
readjudicate the claim with consideration 
of all evidence received since the SOC was 
issued in September 2006.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a SSOC, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)




